Caller-Times v. Triad (MFR)                                         








NUMBER  13-88-328-CV
COURT OF APPEALS
THIRTEENTH JUDICIAL DISTRICT OF TEXAS
CORPUS CHRISTI


* * * * * * * 


CALLER-TIMES PUBLISHING COMPANY, INC.,    Appellant,




v.



TRIAD COMMUNICATIONS, INC., D\B\A
WHEELS & KEELS,        Appellee.


* * * * * * *
On appeal from the 117th District Court of Nueces County, Texas.
* * * * * * *

Before Federico G. Hinojosa, Jr., Robert J. Seerden,
and J. Bonner Dorsey, J.J.

* * * * * * *



OPINION ON MOTION FOR REHEARING


 Caller-Times and Triad have filed motions for rehearing in this case.  As part of its motion for rehearing, Triad has
requested that we remand its antitrust claims to the trial court for a new trial.  We grant this request pursuant to the order of
the Supreme Court of Texas, Caller-Times Publishing Co. v. Triad Communications, 826 S.W.2d 576, 589 (Tex. 1992)
(opinion on rehearing).  In all other respects, we deny the motions for rehearing and confirm the opinion we issued on
March 18, 1993.
 We REVERSE the judgment of the trial court and REMAND this case to the trial court for a new trial on all of Triad's
causes of action. 




_______________________________
FEDERICO G. HINOJOSA, JR.
Justice




Opinion on Motion for Rehearing Ordered published.  Tex. R. App.   P. 90.


Opinion on Motion for Rehearing

delivered and filed this 

the 13th day of May, 1993.